Exhibit 10.1
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


EXCLUSIVE LICENSE AGREEMENT


PREAMBLE


This Agreement is made and entered into, effective as of March 4, 2013,
(“Effective Date”)  by and between: Washington University, a corporation
established by special act of the Missouri General Assembly approved February
22, 1853 and acts amendatory thereto, having its principal offices at One
Brookings Drive, St. Louis, Missouri 63130 (hereinafter referred to as "WU");
and Chromadex a corporation organized and existing under the laws of the State
of California, having its principal offices at 10005 Muirlands Blvd. Suite G
Irvine CA 92618 (hereinafter referred to as "Licensee") and the following
correspondence addresses:


Attn:   Legal/C.F.O
Postal: 10005 Muirlands Blvd. #G
City, State, Zip: Irvine CA 92618
Fax:949-600-9597
Email:
tom.varvaro@chromadex.com
Attn:   Accounting
Postal: 10005 Muirlands Blvd. #G
City, State, Zip: Irvine CA 92618
Fax:949-600-9597
Email:
jamesl@chromadex.com
Attn:   Technical
Postal: 10005 Muirlands Blvd. #G
City, State, Zip: Irvine CA 92618
Fax:949-600-9597
Email:
tom.varvaro@chromadex.com



License Issue Fee: $[*]


License Maintenance Fee: $25,000


Options for Improvement: 1 yr option; $[*] additional licensing fee per
improvement.


Milestones and Payments:
 

Market Milestone  Timing  Payment  Field 1 [*]  [*]  [*]  [*]  [*]  [*]  [*]
 [*]  [*]  [*]  [*]  [*]  [*] Field 2 [*]  [*]  [*]  [*]  [*]  [*]  [*] Field 3
[*]  [*]  [*]  [*]  [*]  [*]  [*]  [*]  [*]  [*] Field 4 [*]  [*]  [*]  [*]  [*]
 [*]  [*] Field 5 [*]  [*]  [*]  [*]  [*]  [*]  [*]  [*]  [*]

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.
Royalty Rate:
a.Patent Royalty Rate
[*]%
b.Non-Patent Royalty Rate
[*]%
c. Pass-through for sublicensee(s)
[*]%



[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-1-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
Minimum Royalty: $25,000


Sublicensee Revenue percentage: [*]% if technology is flipped, [*]% if
significant value is added to the technology such as an IND filing or additional
enabling technology.



Patents: Listed in Exhibit E herein, below; all patent expenses to be paid by
Licensee.


All past patent expenses authorized by Chromadex.


Field: dietary supplements, sports nutrition, functional foods, skin care and
cosmetics, food and beverage, research reagents, medical foods, and
pharmaceutical uses.


Territory:  Worldwide.


Term:  The term of this Agreement shall commence on the Effective Date and
continue until the later of: a) the last day that at least one Valid Claim
exists; or b) the tenth anniversary of the day of the First Commercial Sale
whichever is longer.


RECITALS

 
A.           WU possesses certain Patent Rights (as defined below), Technical
Information (as defined below), and Tangible Research Property (as defined
below).


B.           Licensee has developed a plan to manufacture, promote, import, sell
and/or market products based on the Patent Rights, the Technical Information,
and/or the Tangible Research Property which plan is attached hereto as Exhibit A
(the “Development Plan”).


C.           Licensee WU possesses the desire, knowledge, expertise, experience
and resources to carry out the Development Plan, to meet the milestones set
forth in Exhibit F hereto and to otherwise diligently manufacture, market and to
otherwise diligently commercialize products based on the Patent Rights, Tangible
Research Property and/or the Technical Information.


D.           Licensee desires to obtain from WU certain licenses to the Tangible
Research Property, Technical Information and Patent Rights and WU desires to
grant such licenses to Licensee.
 
TERMS AND CONDITIONS
 
NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. Definitions.


As used in this Agreement, the following terms have the meaning ascribed to them
below:


1.1 “Agreement” is defined in the Preamble above.


1.2 “Affiliate” means an entity that now or hereafter, directly or indirectly,
controls or is controlled by or is under common control with a party to this
Agreement whether by beneficial ownership, contract, or otherwise.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-2-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
1.3 “Calendar Half” means each six-month period of a calendar year, or portion
thereof, beginning on January 1 or July 1.


1.4 “Claims” is defined in Section 11.1 below.


1.5 “Confidential Information” is defined in Section 7.1 below.


1.6 “Development Plan” is defined in Recital B above.


1.7 “Effective Date” is defined in the Preamble above.


1.8 “Election Notice” is defined in Section 9.3 below.


1.9 “Field” is defined in the Preamble above.


1.10 “First Commercial Sale” means the earlier to occur of (a) the earliest date
on which Licensee transfers a Licensed Product for compensation (including
equivalent cash value for trades or other non-cash payments), or (b) the
earliest date on which Licensee offers a Licensed Service for compensation
(including equivalent cash value for trades or other non-cash payments).


1.11 “License Issue Fee” is defined in the Preamble above.


1.12 “Licensed Product” means (a) any product made, made for, used, sold or
imported by Licensee and/or Sublicensee that (i) in the absence of this
Agreement would infringe at least one Valid Claim, or (ii) uses a process
covered by a Valid Claim, and/or (b) any product made, and/or method or process
used, in whole or in part, using or otherwise derived from Technical Information
and/or Tangible Research Property., with the provisio that no product shall be
construed a "Licensed Product" pursuant to (a)(i) or (a)(ii) of this section
which would not infringe any claim of a Patent Rights patent application pending
in the United States as of October 15, 2012, or any claim of an issued,
unexpired, valid and enforceable Patent Rights patent, in either the country of
the product's manufacture or sale or (3)does not contain nicotinamide adenine
dinucleotide (NAD) or its precursor NADH, an intermediate of a de novo pathway
for synthesizing NAD, an intermediate of a NAD salvage pathway, an intermediate
of a nicotinamide riboside kinase pathway, or a combination thereof, such
ingredients including but not limited to nicotinamide mononucleotide, nicotinic
acid mononucleotide, and nicotinamide riboside." 


1.13 “Licensed Service” means (a) any service performed by Licensee and/or
Sublicensee that (i) in the absence of this Agreement would infringe at least
one Valid Claim, or (ii) uses a process covered by a Valid Claim, and/or (b)
service performed by Licensee that uses or is otherwise derived from Technical
Information and/or Tangible Research Property.


1.14 “Licensee” is defined in the Preamble above.


1.15 “Minimum Royalty” is defined in the Preamble above.


1.16 “Net Sales” means mean Net Sales for Licensed Products and Net Sales for
Licensed Services.


1.17 “Net Sales for Licensed Products and Net Sales for Licensed Services” means
the gross value, compensation, and payments, whether in cash or in kind,
received by Licensee or its Sublicensees for Sales of Licensed Products or
Licensed Services, respectively, less all Permissible Deductions.


1.18 “Patent Rights” means, subject to Section 9.3 below, the patents and patent
applications, and all foreign counterparts, continuations, divisions,
extensions, reexaminations and reissues thereof, which trace their earliest
priority filing date by unbroken lineage to any of such patent or patent
applications, as set forth in Exhibit E, herein below.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-3-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
1.19  “Permissible Deductions” means, and shall be limited to, any (a) trade,
quantity and cash discounts on Licensed Products actually provided to third
parties in connection with arms length transactions, (b) credits, allowances or
refunds, not to exceed the original invoice amount, for actual claims, damaged
goods, rejections or returns of Licensed Products, and (c) excise, sale, use,
value added or other taxes, other than income taxes, paid by Licensee due to the
Sale of Licensed Products.


1.20 “Sale” means any transaction in which a Licensed Product or Licensed
Service is exchanged or transferred for any value, payment or compensation of
any type or kind.  Notwithstanding the forgoing, Sales of any kind shall not
include and shall expressly exclude transfers by Licensee: (a) to a Sublicensee
of Affiliate for distribution or their own internal testing of samples of any
Licensed Product or Licensed Service, provided that such testing is not
conducted for or on behalf of any end user and further provided that Licensee
receives no payment for such Licensed Product or Licensed Service in excess of
the fully burdened (i.e. direct and indirect) costs of producing and
transporting such materials; and (b) for its and its Affiliates own
non-commercial laboratory research and development purposes, manufacturing,
marketing/promotional purposes, beta testing and/or clinical testing, provided
that the foregoing is not performed for or on behalf of any end user and further
provided that Licensee receives no payment for such Licensed Product or Licensed
Service in excess of the fully burdened (i.e. direct and indirect) costs of
producing and transporting such materials and/or providing such Licensed Product
or License Service.


1.21  “Royalty Rate” is defined in the Preamble above and shall include both the
“Patent Royalty Rate” and the “Non-Patent Royalty Rate.”  “Patent Royalty Rate”
means the Royalty Rate that shall apply to licensed activities within Territory
countries in which there is at least one Valid Claim.  “Non-Patent Royalty Rate”
means the Royalty Rate that shall apply to licensed activities, including use of
Tangible Research Property and/or Technical Information,  in Territory countries
in which there is no Valid Claim.


1.22 “Tangible Research Property” means, subject to Section 9.3 below, any and
all research tools and other personal property that WU may provide to Licensee
as specifically set forth in Exhibit B hereto.


1.23 “Technical Information”  means, subject to Section 9.3 below, research and
development information, unpatented inventions, know-how, data, methods, and
technical data and information, in each instance that are necessary to practice
the Patent Rights and/or to commercialize one or more Licensed Products, as
specifically set forth in Exhibit C hereto.


1.24 “Termination Fee” is defined in Section 13.2 below.


1.25 “Territory” is defined in the Preamble above, except that it shall exclude
those countries to which export of technology or goods is prohibited by
applicable U.S. export control laws or regulations.


1.26 “WU” is defined in the Preamble above.


1.27 “WU Indemnitee” is defined in Section 11.1.


1.28 “Valid Claim” means a claim (a) of a pending Patent Rights patent
application, or (b) of an issued and unexpired Patent Rights patent that has not
been (i) held invalid or unenforceable by a court or other governmental agency
of competent jurisdiction in a decision or order that is not subject to appeal,
(ii) canceled, (iii) abandoned in accordance with, or as permitted by the terms
of this Agreement or by mutual written agreement of WU and Licensee.


1.29  “Sublicensing Revenue” means all value, payment or compensation of any
type or kind, other than earned royalties on Net Sales, received by Licensee
from or through its Sublicensees for the licensing, cross-licensing or other
authorized use of any license or right granted herein by WU.  Sublicensing
Revenue shall include, without limitation, all fees, milestone payments, cash
equivalents, equities, securities, equipment, property, rights or anything else
of value received by Licensee as sublicensing consideration from or for the
benefit of any Sublicensee.



[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-4-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
2. License Grants and Restrictions.


2.1 Patent Rights.  Subject to the terms and conditions of this Agreement, WU
hereby grants to Licensee, and Licensee hereby accepts, a non-transferable,
exclusive (subject to Section 2.4 below) and royalty-bearing license under the
Patent Rights and for the Term of this Agreement, to (a) make, have made, sell,
offer for sale, use, and import Licensed Products, and (b) perform Licensed
Services, in each instance solely in the Territory and in the Field.  For the
avoidance of doubt, Licensee acknowledges and agrees that no license is granted
or implied under the Patent Rights outside the Field or the Territory.


2.2 Technical Information. Subject to the terms and conditions of this
Agreement, WU hereby grants to Licensee, and Licensee hereby accepts, a
non-transferable, nonexclusive and royalty-bearing license for the Term of this
Agreement to use the Technical Information solely for the purpose of exploiting
the license granted to Licensee in Section 2.1 above.  For the avoidance of
doubt, Licensee acknowledges and agrees that no license is granted or implied
under the Technical Information outside the Field or the Territory.


2.3 Tangible Research Property.  Subject to the terms and conditions of this
Agreement, WU hereby grants to Licensee, and Licensee hereby accepts, a
nontransferable, nonexclusive and royalty-bearing license, for the Term of this
Agreement, to use the Tangible Research Property solely for the purpose of
exploiting the licenses granted to Licensee in Sections 2.1 and 2.2 above.  For
the avoidance of doubt, Licensee acknowledges and agrees that no license is
granted or implied to use the Tangible Research Property for any other purpose.


2.4 Limitations on Patent Rights License.  WU retains its right to use the
Patent Rights to make, have made, use, and import Licensed Products and to
perform Licensed Services in the Territory and in the Field for research and
educational purposes including collaboration with other nonprofit entities,
which shall expressly exclude any commercial purposes.


2.5 Clarifications.  For the avoidance of doubt, the license "to have made"
granted in Section 2.1 above means that the Licensee may contract with one or
more third parties to make Licensed Products for Licensee for Sale or offer for
Sale by Licensee within the scope of its sales operations.  In any such event,
Licensee shall require all such third parties to be bound to a written
confidentiality agreement that contains non-use and nondisclosure obligations
that are at least as restrictive as those that are contained in Article 7 below
before any Confidential Information is disclosed to such third parties.


2.6 Government Rights. In accordance with Public Laws 96-517, 97-256 and 98-620,
codified at 35 U.S.C. §§ 200-212, the United States government retains certain
rights to inventions arising from federally supported research or
development.  Under these laws and implementing regulations, the government may
impose requirements on such inventions. Licensed Products embodying inventions
subject to these laws and regulations sold in the United States must be
substantially manufactured in the United States.  The license rights granted in
this Agreement are expressly made subject to these laws and regulations as
amended from time to time.  Licensee shall be required to abide by all such laws
and regulations.


2.7 Reservation of Rights and Restrictions.  Nothing in this Agreement provides
Licensee with any ownership rights of any kind in the Patent Rights, the
Technical Information and/or any Tangible Research Property.  All ownership
rights in the Patent Rights, the Technical Information and the Tangible Research
Property shall remain the sole and exclusive property of WU.  The risk of loss
of all Tangible Research Property shall pass to Licensee upon delivery.  For the
avoidance of doubt, Licensee’s rights in any Tangible Research Property extend
only to the specific Tangible Research Property delivered by WU to
Licensee.  Accordingly, Licensee shall have no right to any tangible research
property retained by WU including, without limitation, any original tangible
research property that may be retained by WU and on which the Tangible Research
Property delivered to Licensee may be based.  No license or right is granted by
WU, by implication or otherwise, to any patent other than the Patent Rights.
Other than the licenses expressly granted in Sections 2.1, 2.2 and 2.3 above,
all rights in and to the Patent Rights, the Tangible Research Property and any
Technical Information are hereby reserved by WU. Licensee agrees not to practice
or use the Patent Rights, the Tangible Research Property and/or the Technical
Information or do any act in respect thereof outside the scope of the licenses
expressly granted above including, without limitation, providing any Tangible
Research Property to any third party. Licensee further agrees that it will not
do any act or thing which would in any way contest WU’s ownership in, or
otherwise derogate from the ownership by WU, of any rights in the Patent Rights,
the Tangible Research Property and/or Technical Information.  In furtherance of
the foregoing but without limiting the generality thereof, Licensee agrees not
to register or attempt to register in the Territory or elsewhere any rights in
the Patent Rights, the Tangible Research Property and/or Technical Information
or to assist any third party to do so.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-5-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
2.8 Markings. Licensee shall ensure that appropriate markings, such as “Patent
Pending” or the Patent Rights patent numbers or application serial numbers,
appear, in accordance with each country’s patent laws, on all Licensed Products
(or their packaging, as appropriate) sold by or on behalf of Licensee.


2.9 Research Cross-License.  Licensee hereby grants to WU and WU hereby accepts,
a non-transferable, non-exclusive, perpetual, irrevocable, fully paid up,
license, for research and education purposes only, under any and all applicable
patents, copyright registrations or other intellectual property rights, to make
and use any and all inventions, discoveries or improvements conceived of or
reduced to practice by Licensee during the Term of this Agreement and relating
to the Patent Rights, Tangible Research Property or Technical Information.  For
the avoidance of doubt, the rights under this Section 2.9 do not include any
right to make, use, sell or offer to sell any products or services for any
commercial purpose.


2.10 Sublicensing.


2.10.1           General.  Subject to the further provisions of this Section
2.10, Licensee may grant sublicenses of the licenses granted to Licensee in
Sections 2.1, 2.2 and 2.3 above to third parties by entering into a written
agreement with any such third party (each such agreement shall be referred to
herein as a “Sublicense” and each such third party shall be referred to herein
as a “Sublicensee”).  Only Licensee (and not any Sublicensee) may enter into a
Sublicense, and each Sublicense shall expressly prohibit the Sublicensee from
granting further sublicenses.


2.10.2           Requirements of each Sublicense Agreement.  Licensee agrees
that it will require all Sublicensees to comply with the terms and conditions
set forth in this Agreement and applicable to Licensee.  In furtherance of the
foregoing but without limiting the generality thereof, each Sublicense shall,
for the express benefit of WU, bind the Sublicensee to terms and conditions no
less favorable to WU than those between WU and Licensee contained in this
Agreement.  To the extent that any term, condition, or limitation of any
Sublicense is inconsistent with the terms, conditions and limitations contained
in this Agreement, such term, condition, and/or limitation shall be null and
void against WU.  Without in any way narrowing or limiting the scope of the
foregoing provisions of this Section 2.10.2, all Sublicenses shall contain the
terms and conditions set forth in Exhibit D hereto.  Within thirty (30) days
after the effective date of any Sublicense, Licensee shall provide WU a complete
copy of the Sublicense including, without limitation, any and all exhibits
and/or attachments thereto.  If the Sublicense is written in a language other
than English, the copy of the Sublicense shall be accompanied by a complete
translation written in English.  Upon delivery of such translation to WU,
Licensee shall be deemed to represent and warrant to WU that such translation is
a true and accurate translation of the Sublicense.


2.10.3           Primary Liability.  Licensee will be primarily liable to WU for
all acts, errors or omissions of a Sublicensee.  Any act, error or omission of a
Sublicensee that would be a breach of this Agreement if imputed to Licensee will
be deemed to be a breach of this Agreement by Licensee.


3. Development Plan.


3.1 Development Plan.  Licensee represents and warrants that (a) the Development
Plan contains Licensee’s good faith, bona fide plans for commercializing
Licensed Products as rapidly and extensively as practicable, and (b) Licensee
has the knowledge, expertise, experience and resources to fully carry out such
plans.


3.2 Development Plan Milestones. Licensee agrees to use its best efforts to meet
any and all milestones set forth above and in the Development Plan on or before
the times set forth in the Development Plan including, without limitation, the
development milestones for each Licensed Product and any Licensed Services.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-6-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
3.3 Progress Reports. Licensee will deliver to WU written reports on Licensee’s
progress against the Development Plan no later than January 31 and July 31 of
the first two calendar years following the calendar year in which the Effective
Date falls, and no later than January 31 of each calendar year thereafter.  Each
such report will set forth Licensee’s progress against the Development Plan in
reasonable detail including, without limitation, the progress achieved and any
problems encountered in the development, prototyping, evaluation, testing,
manufacture, Sale, and/or marketing of, as applicable, each Licensed Product and
any Licensed Services.  Each such report will identify in  detail any financial
investment, grant or other source of funding awarded or provided to Licensee
that is used in part or in while to develop, evaluate, test, manufacture, sell
and/or market a Licensed Product and/or Licensed Service. Upon reasonable
request by WU from time-to-time, Licensee will meet with WU to consult with WU
about Licensee’s then-current progress against the Development Plan.


3.4 Changes to Development Plan. Licensee may not amend, change or otherwise
modify the Development Plan without the written consent of WU.


4. Diligence.


4.1 Licensee agrees to, throughout the term of this Agreement, use its best
efforts to develop, manufacture, promote and sell Licensed Products and to
perform any Licensed Services, in each instance throughout the Territory and in
the Field in accordance with the milestones set forth in Exhibit F.


4.2 Should WU conclude in its reasonable judgment that Licensee fails to meet
the diligence requirements set out in Section 4.1 above, WU may notify Licensee
of its conclusions and the basis therefore. The parties shall then undertake to
resolve WU’s concerns through good faith negotiations for a period of 90 days.
Should such negotiations fail to result in Licensee achieving a level of
diligence consistent with its obligations under Section 4.1 above, in WU’s sole
reasonable judgment, then WU may terminate  the license in each specific
sub-field where there has been insufficient best efforts or at WU option change
the license in each specific sub-field where there has been insufficient best
effort to a non-exclusive license.


5. Fees, Payments and Royalties.


5.1 License Issue Fee.  Within fifteen (15) days after the Effective Date,
Licensee agrees to pay  the License Issue Fee to WU.  Such License Issue Fee
shall be non-refundable and shall not be credited against any other payments
that may be due hereunder.


5.2 License Maintenance Fee.  On or before every anniversary of the Effective
Date and until and including the anniversary following the First Commercial Sale
of a Licensed Product or Licensed Service occurs in a primary country designated
in the Development Plan, Licensee agrees to pay the License Maintenance Fee to
WU. All License Maintenance Fees shall be non-refundable and shall not be
credited against any other payments that may be due hereunder.   Following the
first Sale of License Product, Licensee’s obligations for this payment will
cease and transfer to the Minimum Royalties per Section 5.4.  Payments due under
this section will be made on a prorated annual basis.


5.3 Royalties.


5.3.1 Licensed Products. For each Licensed Product made or sold by or for
Licensee and/or Sublicensee within the Territory, Licensee agrees to pay WU an
earned royalty equal to the Patent Royalty Rate of Net Sales if there is a Valid
Claim in at least one of the country of manufacture or country of Sale or equal
to the Non-Patent Royalty Rate of Net Sales if there is no Valid Claim in both
the countries of manufacture and Sale.  Such earned royalties shall be paid by
Licensee within thirty (30) days after the end of each Calendar Half in which
the Sale of the Licensed Products to which such earned royalties occurs. If a
Licensed Product is sold in combination with another product (“Combination
Product”) on which licensee is obligated to pay royalties, the Patent Royalty
Rate used shall be the Patent Royalty Rate if the Licensed Product were sold
alone multiplied by the ratio A/(A+B), where A = the cost of the Licensed
Product if sold alone and B = cost of the Combination Product if sold alone,
such that this ratio not be lower than 0.5, where B is an active ingredient and
not an excipient, carrier, diluents or filler.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-7-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
5.3.2 Licensed Services. Licensee agrees to pay WU an earned royalty equal to
the Patent Royalty Rate of the total gross revenues generated, directly or
indirectly, by Licensee and/or Sublicensee from the performance of the Licensed
Services if there is a Valid Claim in the country in which the Licensed Services
were performed or equal to the Non-Patent Royalty Rate of the total gross
revenues generated, directly or indirectly, by Licensee from the performance of
the Licensed Services if there is no Valid Claim in the country in which the
Licensed Services were performed.  Such earned royalties shall be paid by
Licensee within thirty (30) days after the end of each Calendar Half in which
the performance of the Licensed Services occurs. if a Licensed Service is sold
in combination with another product (“Combination Service”) on which licensee is
obligated to pay royalties, the Patent Royalty Rate used shall be the Patent
Royalty Rate if the Licensed Service were sold alone multiplied by the ratio
A/(A+B), where A = the cost of the Licensed Service if sold alone and B = cost
of the Combination Product if sold alone, such that this ratio not be lower than
0.5.


5.4 Minimum Royalties.   Commencing with the Calendar Half in which the First
Commercial Sale occurs and continuing thereafter throughout the term of this
Agreement, Licensee agrees to pay WU a minimum royalty equal to the Minimum
Royalty for each Calendar Half as an advance against the royalties due under
Section 5.3.1 above.  Such Minimum Royalties shall be due on January 31 and July
31 of each Calendar Half.


5.5 Milestone Payments.  Licensee agrees to pay WU milestone payments in the
amounts set forth in the Preamble, herein above, within thirty (30) days after
the date that the applicable milestone is met


5.6 Clarifications.  For the avoidance of doubt, no multiple royalty will be
required to be paid because a Licensed Product or its manufacture, use, Sale or
importation is covered by more than one Valid Claim or patent or patent
application within the Patent Rights.  A Sale of a Licensed Product will be
deemed to have been made at the time Licensee or a Sublicensee (or anyone acting
on behalf of or for the benefit of Licensee or its Sublicensees) first invoices,
ships, or receives value for a Licensed Product.  Similarly, the performance of
a Licensed Service shall be deemed to have been performed at the time Licensee
or a Sublicensee (or anyone acting on behalf of or for the benefit of Licensee
or its Sublicensees) first invoices or receives value for a Licensed
Service.   In order to ensure that WU obtains the full amount of royalty
payments contemplated in this Agreement, if any Licensed Product is sold or
transferred internally within Licensee or any Sublicensee or other third party
with whom Licensee has any agreement or arrangement regarding consideration
(including but not limited to an option to purchase stock, stock ownership,
division of profits, or special rebates or allowances), the amount of the Sale
shall be deemed to be the greater of (a) the price at which the Licensed Product
is resold to the end user or (b) the fair market value of the Licensed Product.
Similarly, if any Licensed Service is performed internally within Licensee or
any Sublicensee or other third party with whom Licensee has any agreement or
arrangement regarding consideration (including but not limited to an option to
purchase stock, stock ownership, division of profits, or special rebates or
allowances), the amount of revenue received by Licensee for such performance
shall be deemed to be the greater of (a) the price at which the Licensed Service
is resold to the end user or (b) the fair market value of the Licensed Service.


5.7 Sublicensing Revenue Obligations. Licensee shall pay to WU the percentage of
Sublicensing Revenue identified in the Preamble above within thirty (30) days of
the end of the Calendar Half in which Licensee receives the Sublicensing
Revenue.


6. Place and Method of Payment; Reports and Records; Audit; Interest.


6.1 Method of Payment.  All dollar ($) amounts referred to in this Agreement are
expressed in United States dollars.  All payments to WU shall be made in United
States dollars by check or electronic transfer payable to "Washington
University."  Any Sales revenues for Licensed Products or revenue for Licensed
Services in currency other than United States dollars shall be converted to
United States dollars at the conversion rate for the foreign currency as
published in the Eastern edition of The Wall Street Journal as of the last
business day in the United States of the applicable Calendar Half.



[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-8-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
6.2 Place of Payment.  Checks shall reference WU Contract Number 004446-0011and
shall be sent to:


Accounting Department
Office of Technology Management
Washington University in St. Louis
660 South Euclid Avenue, CB 8013
St. Louis, MO  63110


All payments shall include the WU Contract Number to ensure accurate crediting
to Licensee’s account.  Electronic transfers shall be made to a bank account
designated in writing by WU.


6.3 Reports.  Within forty-five (45) days after the end of each Calendar Half in
which a Licensed Product is Sold or made or in which a Licensed Service is
performed, Licensee shall deliver to WU, a written report setting forth the
calculation of all amounts due to Licensee under Sections 5.3 and 5.5 above for
such Calendar Half.  For Licensed Products,  each such report shall show, at a
minimum, (a) the number of Licensed Products in inventory at the beginning of
such Calendar Half, (b) the number of Licensed Products Sold and amount of Sales
by country during such Calendar Half, (c) the number of Licensed Products in
inventory at the end of such Calendar Half, (d) the gross receipts for Sales of
Licensed Products during such Calendar Half including total amounts invoiced and
received, (e) any Permissible Deductions giving totals by each type for such
Calendar Half, (f) Net Sales of Licensed Products by country for such Calendar
Half, (g) royalties, fees and payments due to WU for such Calendar Half, giving
totals for each category, and (h) earned royalty amounts credited against
minimum royalty payments for such Calendar Half. For Licensed Services, each
such report shall show, at a minimum, (a) the number of Licensed Services
performed during such Calendar Half and a description of such Licensed Services,
(b) the total gross revenues by country for Licensed Services during such
Calendar Half including total amounts invoiced and received, and (c) royalties
due to WU for such Calendar Half, giving totals for each category.


6.4 Books and Records.  Licensee shall maintain complete and accurate books of
account and records that would enable an independent auditor to verify the
amounts paid as royalties, fees and payments under this Agreement.  The books
and records must be maintained for ten years following the Calendar Half after
submission of the reports required by this Agreement.  Upon reasonable notice by
WU, Licensee must give WU (or auditors or inspectors appointed by and
representing WU) access to all books and records relating to Sales of Licensed
Products by Licensee and the performance of Licensed Services by Licensee to
conduct, at WU’s expense, an audit or review of those books and records.  This
access must be available at least once every six (6) months, during regular
business hours, during the term of this Agreement and for the three calendar
years following the year in which termination or expiration of this Agreement
occurs.  If any such audit or review determines that Licensee has underpaid
royalties by 5% or more for any Calendar Half, Licensee shall (a) reimburse WU
for the costs and expenses of the accountants and auditors in connection with
the review and audit, and (b) immediately pay WU the amount of such underpayment
along with interest on the past due amount as provided in Section 6.5 below.


6.5 Interest and Collection.  Any amounts not paid by Licensee to WU when due
shall accrue interest, from the date thirty (30) days after the balance is due
at an interest rate of 1.5% per month or portion of a month.  In addition,
Licensee will reimburse WU for all reasonable costs and expenses incurred
(including reasonable attorneys’ fees) in collecting any overdue amounts.


6.6 Foreign Taxes. Payments shall be paid to WU free and clear of all foreign
taxes. If laws, rules or regulations require withholding of income taxes of
other rates imposed upon payments set forth in this Agreement, Licensee shall
make such withholding payments as required and without subtracting such
withholding payments from such payments to WU. Licensee shall submit appropriate
proof of payment of the withholding rates to WU within a reasonable period of
time. Licensee shall use efforts consistent with its usual business practices to
minimize the extent of any withholding taxes imposed under the provisions of the
current or any future double taxation treaties or agreement between foreign
countries, and the parties shall cooperate with each other with respect thereto,
with the appropriate party under the circumstances providing the documentation
required under such treaty or agreement to claim benefits thereunder.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-9-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
7. Confidentiality.


7.1 Definition of Confidential Information. The parties acknowledge that, prior
to and during the Term of this Agreement, the parties may disclose to one
another scientific, technical, trade secret, business, or other information
which is treated by the disclosing Party as confidential or proprietary,
including but not limited to unpublished Patent Rights patent applications,
Technical Information, and Tangible Research Property.  (hereinafter referred to
as “Confidential Information”).    Both parties agree that in order to ensure
that each party understands which information is deemed to be confidential, all
Confidential Information will be in written form and clearly marked as
“Confidential,” and if the Confidential Information is initially disclosed in
oral or some other non-written form, it will be confirmed and summarized in
writing and clearly marked as “Confidential” within thirty (30) days of
disclosure.  The receiving party shall hold such Confidential Information in
confidence and shall treat such information in the same manner as it treats its
own confidential information but not less than with a reasonable degree of
care.  In recognition that WU is a non-commercial, academic institution,
Licensee agrees to limit to the extent possible the delivery of Licensee
Confidential Information to WU. WU retains the right to refuse to accept any
such information or data from Licensee which it does not consider to be
essential to this Agreement or which it believes to be improperly designated,
for any reason, but such refusal shall not eliminate the obligation of the
individual making such a determination from treating such information as
confidential hereunder where such information has been read by such
individual.  The Confidential Information provided to the receiving party will
remain the property of the disclosing party, and will be disclosed only to those
persons necessary for the performance of this Agreement.  No indirect or
consequential damages or damages based on loss of profits or market share are
contemplated or recoverable for breach of confidentiality.


7.2 Exclusions.  Confidential Information does not include information that (a)
was known to the receiving party prior to receipt from the disclosing party as
evidenced by the receiving party’s records; (b) is or becomes part of the public
domain through no act by or on behalf of the receiving party; (c) is lawfully
received by the receiving party from a third party without any restrictions,
and/or (d) comprises identical subject matter to that which had been originally
and independently developed by the receiving party personnel without knowledge
or use of any Confidential Information as evidenced by the receiving party’s
records.


7.3 General Obligations.  Subject to Section 2.5 above and to Sections 7.5 and
7.6 below, the receiving party agrees that during the term of this Agreement and
forever thereafter it will (a) refrain from disclosing any Confidential
Information to third parties, (b) disclose Confidential Information to only
those employees of the receiving party necessary for the receiving party to use
the Confidential Information in accordance with this Agreement and who are
subject to restrictions on use and disclosure at least as restrictive as those
set forth in this Agreement, (c) keep confidential the Confidential Information,
and (d) except for use in accordance with the licenses which are expressly
granted in this Agreement, refrain from using Confidential Information.


7.4 No License. By disclosing the WU Confidential Information to Licensee, WU
does not grant any express or implied rights to Licensee under any patents,
copyrights, trademarks, or trade secrets.  WU reserves, without prejudice, the
ability to protect its rights under any such patents, copyrights, trademarks, or
trade secrets.


7.5 Judicial Procedures.  The receiving party may, to the extent necessary,
disclose the disclosing party’s Confidential Information in accordance with a
judicial or other governmental order, provided that the receiving party either
(a) gives the disclosing party reasonable notice prior to such disclosure to
allow the disclosing party a reasonable opportunity to seek a protective order
or equivalent, or (b) obtains written assurance from the applicable judicial or
governmental entity that it will afford the Confidential Information the highest
level of protection afforded under applicable law or regulation.


7.6 Governmental Approvals.  Licensee may, to the extent necessary, use and
disclose the Confidential Information to secure governmental approval to
clinically test or market a Licensed Product or Licensed Service, or, if
applicable, to secure patent protection for an invention within the Patent
Rights.  Licensee will, in any such event, take all reasonably available steps
to maintain the confidentiality of the disclosed Confidential Information and to
guard against any further disclosure.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-10-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
8. Representations and Warranties.


8.1 Authority. Each of WU and Licensee represents and warrants to the other of
them that (a) this Agreement has been duly executed and delivered and
constitutes a valid and binding agreement enforceable against such party in
accordance with its terms, (b) no authorization or approval from any third party
is required in connection with such party’s execution, delivery, or performance
of this Agreement, and (c) the execution, delivery, and performance of this
Agreement does not violate the laws of any jurisdiction or the terms or
conditions of any other agreement to which it is a party or by which it is
otherwise bound.


8.2 Compliance with Laws. Licensee represents and warrants that it will (a) use
the Patent Rights, Tangible Research Property and Technical Information only to
exploit the license rights granted in Sections 2.1, 2.2 and 2.3 in accordance
with the provisions of this Agreement and with such laws, rules, regulations,
government permissions and standards as may be applicable thereto in the
Territory and in the Field, and (b) otherwise comply with all laws, rules,
regulations, government permissions and standards as may be applicable to
Licensee in the Territory with respect to the performance by Licensee of its
obligations hereunder.


8.3 Reports and Statements. Licensee warrants that all reports and/or statements
provided by Licensee hereunder are true and correct and are certified true and
correct by Licensee upon delivery to WU.


8.4 Additional Warranties of Licensee.  Licensee represents and warrants that
(a) it has obtained the insurance coverage required by Article 11 below, and (b)
there is no pending litigation and no threatened claims against it that could
impair its ability or capacity to perform and fulfill its duties and obligations
under this Agreement.


8.5 Additional Warranties of WU.  WU represents and warrants that (a) it has in
place an intellectual property policy that provides for its ownership (subject
to any rights retained by the U.S. government by operation of law) of the Patent
Rights, Technical Information and Tangible Research Property; (b) as of the
Effective Date, it has received no notice of any third party claims against WU
challenging WU’s ownership or control of the Patent Rights, Technical
Information and Tangible Research Property; and (c) it has obtained assignments
from all WU inventors named in patent applications within the Patent Rights
assigning to WU all their right, title and interest in and to the Patent Rights.


9. Application, Prosecution and Maintenance of Patent Rights.


9.1 Patent Applications.  WU has the sole right to control the preparation,
filing, prosecution, issue and maintenance of Patent Rights patents and
applications.  Subject to compliance by Licensee of the terms and conditions of
this Agreement (including, without limitation, Section 9.2 below),WU will (a)
prosecute and maintain the applications and patents within the Patent Rights,
and (b) prepare, file and prosecute additional applications within the Patent
Rights as Licensee may reasonably request, in WU's name at Licensee’s sole cost
and expense. WU will select qualified outside patent counsel and corresponding
foreign associates reasonably acceptable to Licensee to prepare, file, prosecute
and maintain U.S. patents/applications and foreign counterparts within the
Patent Rights.  WU will consult with Licensee regarding the prosecution of
Patent Rights patent applications including, without limitation, providing
Licensee a reasonable opportunity to review and comment on proposed submissions
to any patent office before the submission is filed.  WU will keep Licensee
reasonably informed of the status of Patent Rights patents and applications by
timely giving Licensee copies of significant communications relating to such
Patent Rights that are received from any patent office or outside patent counsel
of record or foreign associate.


9.2 Costs and Expenses.  Subject to Section 9.3 below, Licensee agrees to
reimburse WU for all reasonable costs and expenses incurred by WU in connection
with the preparation, filing, prosecution, issue and/or maintenance of patents
and applications within the Patent Rights both prior to the Effective Date on
patent actions authorized by Licensee and anytime thereafter during the term of
this Agreement provided WU provides Licensee notice of such fees before the date
on which the applicable cost or expense is to be incurred by WU.  Licensee
agrees to pay WU the amount of any such reimbursement within thirty (30) days
after receipt by Licensee of documentation for any such costs and expenses,
which WU may provide to Licensee from time-to-time.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-11-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
9.3 Failure to Reimburse.  Licensee may elect not to reimburse WU for amounts
due under Section 9.2 in respect to one or more Patent Rights patent and/or
applications only by giving WU notice of such election at least thirty (30) days
before the date on which the applicable cost or expense is to be incurred by WU
(each an “Election Notice”).  For purposes of this Section 9.3, a cost or
expense shall be deemed to be incurred by WU on the earlier of (a) the date WU
actually pays the cost or expense, or (b) the date WU becomes obligated to pay
the cost or expense (which, for example, shall be the date WU engages a third
party to perform any service which gives rise to any such cost or expense).  Any
such Election Notice shall specify the Patent Rights patents and/or applications
to which such Election Notice relates (“Elected Patent Rights”).  In the event
any Election Notice is given by Licensee, (a) the term “Patent Rights” shall be
modified to exclude, as applicable, such Elected Patent Rights, (b) the term
“Technical Information” shall be modified to exclude any research and
development information, unpatented inventions, know-how, data, methods, and
technical data and information no longer necessary for the exploitation of the
license granted to the remaining Patent Rights, and (c) the term “Tangible
Research Property” shall be modified to exclude any and all research tools and
other personal property that WU may have provided to Licensee that is no longer
necessary for the exploitation of the license granted to the remaining Patent
Rights, in each instance as of the date the Election Notice is
given.  Accordingly, and for the avoidance of doubt, as of the date the Election
Notice is given, the license to the Elected Patent Rights, the applicable
Technical Information and the applicable Tangible Research Property granted to
Licensee under Sections 2.1, 2.2 and 2.3 above shall terminate, and WU shall be
free, without any further obligation to Licensee whatsoever, to abandon the
applications or patents subject to the Election Notice, or to continue
prosecution or maintenance, for WU’s sole use and benefit, including a license
to unrelated third parties, at WU’s option.  Licensee agrees to deliver to WU,
along with any Election Notice, all Technical Information and Tangible Research
Property to which such Election Notice relates.  For the avoidance of doubt, WU
will not refund any amounts paid under Section 9.2 to WU prior to WU’s receipt
of an Election Notice.


9.4 Community of Interest.   The Parties desire to avail themselves to the
maximum extent possible of all applicable legal privileges.  The Parties intend
that information regarding the preparation, filing, prosecution and maintenance
of the applications and patents within the Patent Rights (“Shared Information”)
that would otherwise be subject to one or more legal privileges or protections
is and shall be subject to those same privileges and protections despite the
fact that it has been developed by or exchanged between or among them and/or
their joint or independent counsel.  The Parties further intend that Shared
Information is and shall be subject to the joint defense doctrine and common
interest/community of interest doctrine as recognized in such cases as Hunydee
v. United States, 355 F.2d 183 (9th Cir. 1965), Continental Oil Company v.
United States, 330 F.2d 347 (9th Cir. 1964), In re University of California, 101
F.3d 1386 (Fed. Cir. 1996), and In re Spalding Sports Worldwide, Inc., 203 F.3d
800 (Fed. Cir. 2000), including the cases cited therein.  The Parties
acknowledge that the legal privileges and protections pertaining to Shared
Information are held jointly by all Parties, and that no individual Party is
authorized to waive any such privilege or protection.  Further, this Agreement
shall not affect the ethical, fiduciary or other obligations inherent in those
attorney-client relationships other than to extend the cloak of confidentiality
and privilege to the Shared Information as provided herein.  Each Party agrees
that Shared Information obtained from another Party or developed jointly shall
be used only for the preparation and prosecution of the Licensed Patents and for
no other purpose.  Each Party agrees to keep Shared Information confidential,
disclose Shared Information within each Party only to those individuals who have
a business need to know the information and not to disclose Shared Information
to any person or firm not a Party to this License Agreement.


10. Infringement, Enforcement, and Defense.


10.1 Notice of Infringement.  Throughout the term of this Agreement, each of WU
and Licensee agree to give the other prompt notice of (a) any known or suspected
infringement of the Patent Rights or unauthorized use or disclosure of the
Technical Information and/or Tangible Research Property in the Territory, and
(b) any claim that a Licensed Product or Licensed Service infringes the
intellectual property rights of a third party.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-12-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
10.2 Patent Rights.


10.2.1 . Enforcement.  Licensee, at its sole expense, will attempt to stop
promptly any infringement of the Patent Rights in the Territory.    Upon receipt
of WU’s written consent, such consent not to be unreasonably withheld, Licensee
may initiate and prosecute actions in its own name or, if required by law, in
WU’s name against third parties for infringement of the Patent Rights in the
Territory through outside counsel of Licensee’s choice who are reasonably
acceptable to WU.  Licensee shall consult with WU prior to and in conjunction
with all significant issues, shall keep WU informed of all proceedings, and
shall provide copies to WU of all pleadings, legal analyses, and other papers
related to such actions.  WU will provide reasonable assistance to Licensee in
prosecuting any such actions. If Licensee fails or declines to take any action
under this Section 10.2.1 within a reasonable time after learning of the
infringement of the Patent Rights, WU shall have the right (but not the
obligation) to take appropriate actions including, without limitation, filing a
lawsuit. Licensee will provide reasonable assistance to WU in prosecuting,
resolving and/or settling any such actions In the event a third party alleged to
have infringed the Patent Rights brings a declaratory judgment action against
Licensee, Licensee may at its sole discretion decline to litigate the
declaratory judgment action or initiate action for the alleged infringement in
question.  Should Licensee decline to litigate a declaratory judgment action, WU
shall have the right (but not the obligation) to defend Licensee and the Patent
Rights at WU's sole expense and direction.  Licensee will provide reasonable
assistance to WU in prosecuting, defending, resolving and/or settling such
action. Nothing under this Section 10.2.1 shall be construed to require Licensee
to initiate or prosecute an action for patent infringement against third
parties.


10.2.2 Restrictions on Settlement.  Notwithstanding anything in this Agreement
to the contrary, Licensee may not, without the advanced written consent of WU,
settle, compromise, or otherwise enter into any form of settlement (or other
similar agreement) regarding any claim of action brought under Section 10.2.1
above that either (a) admits liability on the part of WU, (b) otherwise
negatively affects the rights of WU or imposes any liability, restrictions or
obligation upon WU, (c) requires any financial payment by WU, (d) concedes or
otherwise portions the Territory and/or (e) grants rights or concessions to a
third party to the Patent Rights, any Licensed Products, any Licensed Services.


10.2.3 Proceeds.  If Licensee obtains any value, payment or compensation of any
type or kind as a result of any claim brought pursuant to Section 10.2.1 above,
such proceeds shall be distributed in accordance with the further provisions of
this Section 10.2.3.  Licensee shall pay to WU a percentage of any and all
proceeds equal to the Patent Royalty Rate.


10.3 Technical Information.  WU shall have the exclusive right (but not the
obligation) to institute legal action against any third party arising out of
such third party’s actual or threatened infringement or misappropriation of the
Technical Information, and WU shall retain any and all proceeds from any such
actions.  Licensee shall have no right to make any demands or claims, bring
suit, effect any settlements or take any other action with respect to any such
infringement or misappropriation without the prior written consent of WU.


11. Indemnification.


11.1 Notwithstanding anything else in this Agreement,  Licensee agrees to
indemnify, reimburse and hold harmless WU, WU personnel, the principal
investigator, WU’s Affiliates, and each of their respective present trustees,
faculty, staff, employees, students, directors, officers, agents, successors and
assigns (altogether the “WU Indemnitees”) from, for and against any and all
judgments, settlements, losses, expenses, damages and/or liabilities (the
“Losses”) and any and all court costs, attorneys’ fees, and expert witness fees
and expenses (“Fees”) that a WU Indemnitee may incur from any and all
allegations, claims, suits, actions or proceedings (the “Claims”) arising out
of, relating to, or incidental to Licensee’s breach of this Agreement or its
use, commercialization, or other exploitation of WU deliverables, whether by or
through Licensee, and including all Claims for infringement, injury to business,
personal injury and product liability, but excluding Losses, not Fees, to the
extent they are adjudicated by a Court of competent jurisdiction to be caused by
the gross negligence or willful misconduct of a WU Indemnitee.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-13-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
11.2  WU agrees to indemnify, reimburse and hold harmless Licensee, Licensee
personnel, Licensee’s Affiliates, and its present staff, employees, directors,
officers, agents, successors and assigns (together the “Licensee Indemnitees”)
from, for and against any and all Losses and Fees that a Licensee Indemnitee may
incur from any and all Claims by WU Indemnitees arising out of, relating to, or
incidental to WU’s activities pursuant to this Agreement, including, without
limitation, WU’s use, storage or handling of company property at WU.


11.3 Obligations set forth in this section shall survive termination of this
Agreement, shall continue even after assignment of rights and responsibilities,
and shall not be limited by any provision of this Agreement outside this
section.  A party seeking indemnification under this Agreement shall:  (a) give
the indemnifying party prompt written notice of the Claim; (b) cooperate with
the indemnifying party, at the indemnifying party’s expense, in connection with
the defense and settlement of the Claim; and (c) not settle or compromise the
Claim without the written consent of the indemnifying party, which shall not be
unreasonably withheld.  An indemnifying  party may satisfy its duty to indemnify
for Fees by accepting an irrevocable duty to defend the Claim on behalf of the
Indemnitees without a reservation of rights, at which time the indemnifying
party shall be entitled to conduct and direct the defense of Indemnitees against
such Claim using attorneys of its own selection;  for all other Claims, the
Indemnitee shall be entitled to conduct and direct its own defense and that of
other Indemnitees using attorneys of its own selection with Fees subject to the
indemnifying party’s ongoing obligation to indemnify for Fees.


12. Insurance.
Throughout the Term of this Agreement and for a period of five (5)  years
thereafter, Licensee shall obtain and maintain comprehensive general liability
and product liability insurance, naming WU as an additional insured, with
carrier(s) having at least A.M. Best ratings/class sizes of A/VII and in the
following minimum annual limits:  From the Effective Date until the date at
least one day prior to the First Commercial Sale or clinical study: $2,000,000
per occurrence and $5,000,000 in the aggregate; and
 
From the date at least one day prior to the First Commercial Sale or clinical
study: $5,000,000 per occurrence and $10,000,000 in the aggregate.


Licensee will provide WU with a certificate of insurance within thirty days of
execution of this Agreement and annually thereafter.  The certificates must
provide that Licensee’s insurer will notify WU in writing at least thirty (30)
days prior to cancellation or material change in coverage.  The specified
minimum insurance coverage and limits do not constitute a limitation on
Licensee’s liability or obligation to indemnify or defend under this Agreement.


13. Term and Termination.


13.1 Term.  The Term of this Agreement is defined in the Preamble and is subject
to earlier termination as provided herein.


13.2 Termination By Licensee. Licensee may terminate this Agreement without
cause by (a) giving notice thereof to WU, and (b) paying WU, along with such
notice, all amounts due and owing to WU under this Agreement as of the date of
termination and a termination fee (“Termination Fee”).  Any such termination
shall be effective on the date such notice is given along with the Termination
Fee.  The Termination Fee shall be an amount equal to all amounts that would
have come due under this Agreement (absent termination) under Sections 5.2, 5.4
and 5.5 above in the one hundred twenty (120) day period after the effective
date of termination.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-14-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
13.3 Termination by WU.  WU may terminate this Agreement by giving notice
thereof to Licensee upon the occurrence of any one or more of the following
events (in which event this Agreement shall terminate on the date such notice is
given): (a) Licensee fails to meet any of the milestones set forth in the
Development Plan and/or in Exhibit F on or before the times set forth in the
Development Plan (regardless of whether Licensee has used its best efforts to do
so) and fails to remedy such failure within sixty (60) days after WU gives
Licensee notice of such failure, (b) Licensee breaches any other written
agreement between Licensee and WU (and/or defaults in any obligation to WU
outside the scope of this Agreement) and Licensee fails to remedy such breach
(or default) within sixty (60) days after WU gives Licensee notice of, as
applicable, such breach or default, (c)  Licensee exercises, or attempts or
offers to exercise, any rights with respect to the Patent Rights and/or the
Technical Information outside the scope of the licenses granted to Licensee in
Article 2 above,  (d) Licensee breaches any provision of Article 6 above, and/or
(e) Licensee (i) becomes insolvent, bankrupt, or is otherwise unable to pay its
debt(s) to WU by the due date(s), or  (ii) Licensee suffers the appointment of a
receiver, receiver and manager, or administrative receiver of the whole or any
part of its assets or undertaking, (iii) a resolution is passed, for its winding
up (other than for the purpose of amalgamation or reconstruction),.


13.4 Breach and Failure to Cure.  WU may terminate this Agreement by giving
notice thereof to Licensee in the event Licensee commits a breach of any
provision of this Agreement (other than a breach of the type contemplated by
Section 13.3 above) and fails to cure such breach within sixty (60) days after
the day that WU gives Licensee notice of such breach. Such termination shall be
effective on the date such notice of termination is given.  Licensee may
terminate this Agreement by giving notice thereof to WU in the event WU commits
a breach of any provision of this Agreement and fails to cure such breach within
thirty (30) days after the day that Licensee gives notice to WU of such breach,
and such termination shall be effective on the date such notice of termination
is given.


13.5 Duties Upon Expiration or Earlier Termination.  For the avoidance of doubt,
on the date of expiration or earlier termination of this Agreement, all license
rights granted to Licensee under Article 2 above shall terminate.  Licensee
agrees to, promptly upon the expiration or earlier termination of this
Agreement, deliver to WU all originals, copies, reproductions and summaries of
all Tangible Research Property, Technical Information and Confidential
Information, in each instance in the format in which it exists at the time of
expiration or earlier termination of this Agreement, or in another mutually
agreed format.  Within ten (10) days after the expiration or earlier termination
of this Agreement for any reason whatsoever, Licensee agrees to deliver a
written report to WU of all Licensed Products in inventory.  If this Agreement
terminates before the expiration of the last-to-expire Patent Rights, then, upon
the termination of this Agreement, Licensee agrees (a) to immediately
discontinue the exportation of Licensed Products that were made in the
Territory, (b) to immediately discontinue the manufacture, Sale and distribution
of the Licensed Products in the Territory and the performance of Licensed
Services in the Territory, (c) to immediately destroy all Licensed Products in
inventory, and (d) not to manufacture, sell and/or distribute Licensed Products
in the Territory until the expiration of applicable last-to-expire Patent
Rights. If this Agreement expires, Licensee agrees to, within ten (10) days
after the expiration of this Agreement, pay WU a royalty for the Licensed
Products in inventory equal to the Royalty Rate of the then current market value
of the Licensed Products in inventory.


13.6 Effect of Expiration or Earlier Termination.   For the avoidance of doubt,
the expiration or earlier termination of this Agreement shall not relieve
Licensee of its obligation to account for and make payment to WU of any amount
due hereunder including, without limitation, any royalties accrued during the
Term of this Agreement and amounts under Section 9.2 and 13.2 above.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-15-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
14. Disclaimer and Limitation of Liability. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, EVERYTHING PROVIDED BY WU UNDER THIS AGREEMENT IS UNDERSTOOD TO BE
EXPERIMENTAL IN NATURE, MAY HAVE HAZARDOUS PROPERTIES, AND IS PROVIDED WITHOUT
ANY WARRANTY OF ANY KIND, EXPRESSED OR IMPLIED, INCLUDING WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, OR
NON-INFRINGEMENT OF ANY THIRD-PARTY PATENT, TRADEMARK, COPYRIGHT OR ANY OTHER
THIRD-PARTY RIGHT. WU MAKES NO WARRANTIES REGARDING THE QUALITY, ACCURACY,
COMMERCIAL VIABILITY OR ANY OTHER ASPECT OF ITS PERFORMANCE PURSUANT TO THIS
AGREEMENT OR REGARDING THE PERFORMANCE, VALIDITY, SAFETY, EFFICACY OR COMMERCIAL
VIABILITY OF ANYTHING PROVIDED BY WU UNDER THIS AGREEMENT. IN NO EVENT SHALL WU
OR LICENSEE BE LIABLE FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, WHETHER IN BREACH OF
CONTRACT, TORT OR OTHERWISE, EVEN IF THE PARTY IS ADVISED OF THE POSSIBLITY OF
SUCH DAMAGES. EXCEPT FOR THEIR RESPECTIVE INDEMNITY OBLIGATIONS, EACH OF WU’S
AND LICENSEE’S AGGREGATE LIABILITY TO THE OTHER UNDER THIS AGREEMENT SHALL NOT
EXCEED THE PAYMENTS MADE OR PAYMENTS DUE UNDER THIS AGREEMENT, RESPECTIVELY.


15. General Provisions.


15.1 Import/Export Controls.  In performing their respective obligations under
the Agreement, the Parties will comply with United States export control and
asset control laws, regulations, and orders, as they may be amended from time to
time, applicable to the export or re-export of goods or services, including
software, processes, or technical data. Such regulations include without
limitation the Export Administration Regulations (“EAR”), International Traffic
in Arms Regulations (“ITAR”), and regulations and orders administered by the
Treasury Department’s Office of Foreign Assets Control (collectively, “Export
Control Laws”).  WU is not transferring any information or material outside of
the United States under this Agreement and is providing no representation
regarding the export control status or classification of any information or
materials provided hereunder.


15.2 Entire Agreement; Amendment.  This Agreement embodies the entire
understanding of the parties and supersedes all other past and present
communications and agreements relating to the subject matter. No amendment or
modification of this Agreement shall be valid unless made in writing and signed
by authorized representatives of both parties.


15.3 Governing Law, Jurisdiction and Venue.  This Agreement shall be governed by
and construed in accordance with the laws of the State Missouri, without regard
to its rules or procedures involving conflicts of laws. All actions relating to
this Agreement shall be brought exclusively in the United States District Court
for the Eastern District of Missouri or the Circuit Court of St. Louis County,
Missouri, if no federal subject matter jurisdiction exists.  The Parties
irrevocably waive all present and future objections to personal jurisdiction,
forum or venue in such courts.


15.4 Survival.  Each provision of this Agreement that would by its nature or
terms survive, shall survive any termination or expiration of this Agreement,
regardless of the cause. Such provisions include, without limitation, Sections
7, 8, 10, 11, 12, and 14.


15.5 Notices.  Notices pursuant to this Agreement shall be to the following
contacts and are effective when sent if sent by a commercial carrier’s overnight
delivery service or when received if sent otherwise:


Office of Technology Management
Attention: Director
Washington University in St. Louis
660 South Euclid Avenue, CB 8013
St. Louis, MO  63110


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-16-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
15.6 Assignment.  This Agreement is binding upon and inures to the benefit of
the Parties and their successors, but this Agreement may not be assigned by
either party without the prior written consent of the other party.
 
15.7 Construction.  The recitals and preamble to this Agreement, if any, are
hereby incorporated as an integral part of this Agreement as if restated herein
in full. Headings are included for convenience and reference only and are not
incorporated as an integral part of this Agreement. This Agreement may be
executed in any number of counterparts each of which shall be deemed an original
and as executed shall constitute one agreement, binding on both parties, even
though both parties do not sign the same counterpart.


15.8 Relationship of the Parties.  Each Party is an independent contractor and
not a partner or agent of the other Party.  This Agreement will not be
interpreted or construed as creating or evidencing any partnership or agency
between the Parties or as imposing any partnership or agency obligation or
liability upon either Party.  Further, neither Party is authorized to, and will
not, enter into or incur any agreement, contract, commitment, obligation or
liability in the name of or otherwise on behalf of the other Party.


15.9 Severability.  If any provision in this Agreement is held invalid, illegal,
or unenforceable in any respect, such holding shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if it had
never contained the invalid, illegal, or unenforceable provisions.


15.10 Remedies.  The failure of either Party to insist upon or enforce strict
performance by the other Party of any provision of this Agreement, or to
exercise any right or remedy under this Agreement will not be interpreted or
construed as a waiver or relinquishment of that Party's right to assert or rely
upon any such provision, right or remedy in that or any other instance; rather,
the same will be and remain in full force and effect.  All rights and remedies
under this Agreement are cumulative of every other such right or remedy and may
be exercised concurrently or separately from time-to-time.


15.11 Use of Names.  Neither Party may use the trademarks or name of the other
Party or its employees for any commercial, advertisement, or promotional
purposes without the prior written consent of the other with WU acting through
an authorized corporate officer. If either party is required by law,
governmental regulation, or its own authorship or conflict of interest policies
to disclose its relationship with the other Party, including, but not limited
to, in SEC filings, scientific publications or grant submissions, it shall
provide the other Party with a copy of the disclosure.


15.12 Force Majeure.  Neither WU nor Licensee will be liable for failure of or
delay in performing obligations set forth in this Agreement, and neither will be
deemed in breach of its obligations, other than for Payments, if such failure or
delay is due to natural disasters or other causes reasonably beyond the control
of a Party and reasonable notice of the delay is provided to the other Party.


15.13 WU Personnel.  Licensee agrees that for all WU faculty or staff members
who serve Licensee in the capacity of consultant, officer, employee, board
member, advisor, or otherwise through a personal relationship with Licensee (a
“Consultant”) (i) such Consultant shall serve the Licensee in his or her
individual capacity, as an independent contractor, and not as an agent, employee
or representative of WU; (ii) WU exercises no authority or control over such
Consultant while acting in such capacity; (iii) WU receives no benefit from such
activity; (iv) neither Licensee nor the Consultant may use WU resources in the
course of such service; (v) WU makes no representations or warranties regarding
such service and otherwise assumes no liability or obligation in connection with
any such work or service undertaken by such Consultant; and (vi) any breach,
error, or omission by a Consultant acting in the capacity set forth in this
paragraph shall not be imputed or otherwise attributed to WU, and shall not
constitute a breach of this Agreement by WU.


15.14 Further Acts.  Each party shall, at the reasonable request of the other,
execute and deliver to the other such instruments and/or documents and shall
take such actions as may be required to more effectively carry out the terms of
this Agreement.


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-17-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
15.15  Impact on Tax-Exempt Status.  WU advises (a) that it is exempt from
federal income tax under Section 501(c) (3) of the Internal Revenue Code, (b)
that maintenance of such exempt status is of critical importance to WU and to
its members, and (c) that WU has entered into this Agreement with the
expectation that there will be no adverse impact on its tax exempt status. As
such, and if it becomes necessary, the parties agree to amend, modify or reform
this Agreement as necessary (i) in order to ensure that there is no material
adverse impact on WU's tax exempt status, and (ii) in a manner that preserves
the economic terms of the Agreement as such are set forth in this Agreement.


The signatures of the undersigned indicate that they have read, understand and
agree with the terms of this Agreement and have the authority to execute this
Agreement on behalf of their represented Party and to bind their Party to all
the terms of this Agreement.


WASHINGTON UNIVERSITY




By:____________________________________


Title:________________________________

 
LICENSEE




By:____________________________________


Title:_________________________________


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-18-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
Exhibit A
Initial Development Plan


(a) a definition and/or specification of each Licensed Product/Service planned
for development,
 
Field 1
[*]
Field 2
[*]
Field 3
[*]
Field 4
[*]
Field 5
[*]



(b) the tasks to be performed by Licensee, its contractors to develop each
Licensed Product to the point of commercialization, including estimated time
schedules for specific tasks such as prototype development, beta testing,
trials, product development, and market surveys and testing;
 
Product Development
 
[*]
 
Product Profile, Commercial Viability and Impact on Plan
 
[*]
 
Clinical Plan
 
Nicotinamide Riboside
[*]
[*]
[*]
Nicotinamide Riboside
[*]
[*]
[*]
Nicotinamide Riboside
[*]
[*]
[*]
Nicotinamide Riboside
[*]
[*]
[*]
Nicotinamide Riboside
[*]
[*]
[*]
Nicotinamide Riboside
[*]
[*]
[*]

 
[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-19-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
(c) the tasks to be performed to achieve regulatory approval or other
certification of each Licensed Product/Service, including estimated time
schedules for each;
 
Regulatory Plan
 
[*]


(d) the identification of the primary country(ies) in which the Licensed
Product(s)Service(s) will be sold and a good faith estimate of time of First
Commercial Sale in the primary country(ies); and
 
Country Roll out
   
[*]
[*]
2013
[*]
[*]
2015
[*]
[*]
2016
[*]
[*]
2016
[*]
[*]
2017



Company Sales (USD)
 
 Q3 2013
 Q4 2013
 1H 2014
 2H 2014
 1H 2015
Field 1
[*]
 
$[*]
$[*]
$[*]
$[*]
$[*]
Field 2
[*]
 
$[*]
$[*]
$[*]
$[*]
$[*]
Field 3
[*]
 
$[*]
$[*]
$[*]
$[*]
$[*]
Field 4
[*]
 
$[*]
$[*]
$[*]
$[*]
$[*]
   
Total
$[*]
$[*]
$[*]
$[*]
$[*]

 
Company Sales (USD)
 
 2H 2015
 1H 2016
 2H 2016
 1H 2017
 2H 2017
Field 1
[*]
 
$[*]
$[*]
$[*]
$[*]
$[*]
Field 2
[*]
 
$[*]
$[*]
$[*]
$[*]
$[*]
Field 3
[*]
 
$[*]
$[*]
$[*]
$[*]
$[*]
Field 4
[*]
 
$[*]
$[*]
$[*]
$[*]
$[*]
   
Total
$[*]
$[*]
$[*]
$[*]
$[*]

 
(e) good faith estimates of Sales and income by Calendar Half for the next five
calendar years including the first calendar year or partial calendar year
following the Effective Date.
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-20-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
Exhibit B
Tangible Research Properties


[*]
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-21-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
Exhibit C
Technical Information


[*]
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-22-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


Exhibit D
Sublicense Agreement Provisions


Sublicensee agrees to indemnify and hold harmless WU Indemnitees to the same
extent and under terms no less favorable to WU Indemnitees as Licensee’s
obligations under Article 11 of this Agreement.


Sublicensee agrees to maintain insurance for WU’s benefit to the same extent and
under terms no less favorable to WU as Licensee’s obligations under Article 12
of this Agreement.


Sublicensee agrees to maintain books and records and allow audits for WU’s
benefit to the same extent and under terms no less favorable to WU as Licensee’s
obligations under this Agreement.


If Licensee enters bankruptcy or receivership, voluntarily or involuntarily,
sublicensing revenue then or thereafter due to Licensee will, upon notice from
WU to any Sublicensee, become directly due and owing to WU for the account of
Licensee.  WU will remit to Licensee any amounts received that exceed the sum
actually owed by Licensee to WU.


Washington University is a third party beneficiary of this Sublicense
Agreement.  Accordingly, Washington University may enforce this Agreement
against Sublicensee to the same extent as the Sublicensor.
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-23-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
Exhibit E
Patent Rights


Application Type
Country
 
Application Number
   
Patent Number
 
Status
PCT
PCT
 
PCT/US2005/019524
       
Converted
Provisional
United States
    60/577,233        
Converted
Provisional
United States
    60/641,330        
Converted
Non-provisional application
United States
    11/144,358       7,776,326  
Granted
FOR - Foreign
EPO
    5790283.5          
Pending
FOR - Foreign
China
 
China 200580018114.8
   
ZL200580018114.8
 
Granted
Provisional
United States
    60/886,854          
Converted
PCT
PCT
 
PCT/US08/01085
         
Converted
FOR - Foreign
Canada
    2676609          
Pending
FOR - Foreign
Mexico
 
MX/A/2009/008022
         
Pending
Non-provisional application
United States
    12/524,718          
Pending
Divisional
United States
    12/790,722          
Pending

 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
-24-

--------------------------------------------------------------------------------

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
Exhibit F
Diligence Milestones


Market
Milestone
Timing
Field 1 [*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
Field 2 [*]
[*]
[*]
[*]
[*]
Field 3 [*]
[*]
[*]
[*]
[*]
[*]
[*]
Field 4 [*]
[*]
[*]
[*]
[*]
Field 5 [*]
[*]
[*]
   